Exhibit 10.52

AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT

The Executive Employment Agreement (as amended from time to time the
“Agreement”) was entered into on July 14, 2009, by and among Thermadyne Holdings
Corporation (“Holdings”), a Delaware corporation, and Nick H. Varsam
(“Employee”) and amended as of December 22, 2011.  The Agreement is hereby
further amended as follows, effective as of the date hereof:

1.                  Capitalized terms used in this Amendment without definition
have the meanings set forth in the Agreement.

2.                  Section 4(d)(ii) is revised to read as follows:

“(ii) to receive a pro rata portion (based on a fraction the numerator of which
is the number of days Employee was employed in the year of termination and
denominator of which is 365) of the full bonus that Employee would have been
entitled to receive under Employer’s Annual Incentive Plan in accordance with
Section 2(b) for the year in which termination occurred had Employee been
employed by the Employer through the date on which such bonus is paid in
accordance with such Plan and based on the Employer’s and Employee’s actual
results and performance objectives established under such Plan, which pro rata
bonus shall be paid during the calendar year following the calendar year during
which termination occurred, and”  

3.                  This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of this 26th day of March, 2012.

 

EMPLOYEE: 

/s/ Nick H. Varsam     

Name:  Nick H. Varsam

 

 

EMPLOYERS:

 

Thermadyne Holdings Corporation

(on behalf of itself and all wholly owned subsidiaries)

 

By:        /s/ Martin Quinn        

            Martin Quinn

Title:    Chief Executive Officer

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES

 

--------------------------------------------------------------------------------



 